Dismissed and Memorandum Opinion filed January 24, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00754-CR
                               NO. 14-18-00755-CR

                       LARESHA LEONARD, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 337th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1550735 & 1550736

                 MEMORANDUM                      OPINION


      Appellant was convicted of two counts of robbery. On October 17, 2018, the
trial court granted appellant’s motion for new trial in both cases. The State has not
appealed the grant of new trial.

      Generally, we only have jurisdiction to consider appeals by a criminal
defendant in which there has been judgments of conviction. Courson v. State, 996
S.W.2d 348, 349 (Tex. App.—Houston [14th Dist.] 1999, pet. dism’d). Because
appellant has been granted new trials, there are no final convictions to appeal.

      Accordingly, we dismiss the appeals.


                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2